Citation Nr: 0102600	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  96-06 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for cervical stenosis 
with spondylosis secondary to service-connected mechanical 
low back strain and/or bilateral pes cavus.

2.  Entitlement to service connection for lumbar stenosis 
with spondylosis secondary to service-connected mechanical 
low back strain and/or bilateral pes cavus.

3.  Entitlement to an increased evaluation for mechanical low 
back strain, currently evaluated as 10 percent disabling.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
conjunctivitis.

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
allergic rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from June 1962 to June 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1994 and September 1995 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  The December 1994 
decision denied secondary service connection for cervical 
stenosis with spondylosis and lumbar stenosis with 
spondylosis, as well as an increased rating for mechanical 
low back strain.  The September 1995 decision denied service 
connection for conjunctivitis and allergic rhinitis.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In the present case, the RO denied the service 
connection claims as not well grounded.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Moreover, once a Board or an RO decision becomes final under 
38 U.S.C.A. §§ 7104(b) or 7105(c) (West 1991), "the Board 
does not have jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

Prior to determining whether the veteran has submitted new 
and material evidence sufficient to reopen the claims of 
service connection for conjunctivitis and allergic rhinitis, 
the Board points out that the United States Court of Appeals 
for Veterans Claims (hereinafter, the Court) has held that 
when the Board addresses in its decision a question that has 
not yet been addressed by the RO, the Board must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on the question, whether 
he has been given an adequate opportunity to actually submit 
such evidence and argument, and whether the statement of the 
case provided the claimant fulfills the regulatory 
requirements. See 38 C.F.R. § 19.29 (2000).  If not, the 
matter must be remanded to the RO to avoid prejudice to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In this regard, the Board notes that in March 1993, the RO 
notified the veteran that it had denied his claims for 
entitlement to service connection for conjunctivitis and 
allergic rhinitis.  The record indicates that in August 1993, 
the veteran withdrew his appeal of the March 1993 decision.  
Therefore, the RO's March 1993 decision is final.

In September 1995, however, the RO readjudicated the claims 
of entitlement to service connection for conjunctivitis and 
allergic rhinitis on a direct basis instead of whether to 
reopen based on new and material evidence.  See 38 C.F.R. § 
3.156 (2000).  A review of the record shows that the veteran 
was issued a supplemental statement of the case in September 
1996 which contained citation to 38 C.F.R. § 3.156.  However, 
the supplemental statement of the case did not indicate 
which, if any, issues the regulation applied to.  Thus, the 
veteran and representative have not yet been afforded an 
opportunity to present argument and/or evidence on this 
question, nor has he been provided a statement of the case or 
supplemental statement of the case with respect to these 
issues.  Consequently, the Board will remand the matter to 
the RO to avoid the possibility of prejudice.  38 C.F.R. § 
19.9 (2000).

The Board points out that during the course of this appeal, 
the United State Court of Appeals for the Federal Circuit 
(Federal Circuit) issued a decision in the case of Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998) that affects the way in 
which evidence is to be evaluated in order to determine 
whether it is new and material.  The Federal Circuit held 
that the test heretofore applied for determining whether 
recently presented evidence was material (see Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)) was incorrect in that it 
imposed a higher burden than regulation promulgated by the 
Secretary of VA.  Therefore, on remand, the RO must apply 38 
C.F.R. § 3.156.

Concerning the veteran's claim for an evaluation in excess of 
10 percent for the service-connected mechanical low back 
strain, he maintains that his disorder has increased in 
severity.  In light of the veteran's contentions, a review of 
evidence of record reflects that the examiners have not 
adequately addressed any functional loss that may result 
during flare-ups or repeated use over time, and a rating may 
not merely rely on limitation of motion in a rating code as 
subsuming 38 C.F.R. 4.40 and 4.45 evaluative criteria that 
may provide an independent basis for an increased rating.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  These 
considerations must be addressed prior to final appellate 
review of the veteran's claims for a higher evaluation for 
the service-connected mechanical low back strain.

Accordingly, this case is REMANDED for the following: 

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment or evaluation of all 
individuals/facilities who have treated 
him for the claimed disabilities listed 
on the title page of this decision.  
After obtaining any necessary releases, 
the RO should attempt to obtain a copy of 
all treatment records identified by the 
veteran, which have not been previously 
obtained.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran of this and request him to 
provide a copy of the outstanding medical 
records.

3.  The veteran should also be notified 
of his right to submit further evidence 
or argument with regard to reopening the 
claim of service connection for 
conjunctivitis and allergic rhinitis.

4.  The RO should schedule the veteran 
for VA orthopedic examination.  

a.  The orthopedic examiner should 
be asked to review the claims file, 
examine the veteran and offer an 
opinion as to the etiology of any 
cervical stenosis with spondylosis 
and lumbar stenosis with 
spondylosis.  Specifically, the 
orthopedic examiner should determine 
whether the cervical stenosis with 
spondylosis and lumbar stenosis with 
spondylosis are more likely than not 
secondary to the veteran's service-
connected mechanical low back strain 
and/or bilateral pes cavus. 

b.  The orthopedic examiner should 
also determine the current severity 
of the veteran's service-connected 
mechanical low back strain.  The 
veteran's claims folder must be made 
available to the examiner for review 
in conjunction with the examination.  
All pertinent complaints should be 
recorded and the pertinent clinical 
findings should be detailed.  
Complaints of pain either to touch 
or on use should be carefully noted 
and any other impairment of function 
of the low back should be described 
in detail.  All indicated studies, 
to include complete range of motion 
testing of all joints examined, 
should be undertaken.  A complete 
rationale for all opinions expressed 
must be provided.  The examination 
report should be typed.

The orthopedic examiner must comment 
on whether there is additional 
functional loss of the low back 
(beyond that shown on clinical 
examination) due to pain, weakness, 
fatigue, and incoordination, 
including during flare-ups of 
mechanical low back strain.  If so, 
the examiner should report the 
additional degree of disability.

c.  The VA claims folder must be 
made available to the examining 
physician so that the pertinent 
clinical record may be studied in 
detail.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

Review of the veteran's claims to reopen 
should include consideration of 38 C.F.R. 
§ 3.156 to determine if new and material 
evidence has been submitted to reopen the 
claims of service connection for 
conjunctivitis and allergic rhinitis.  If 
the claim is reopened, the RO should 
consider the claims on the merits.  Any 
necessary additional development, 
including the scheduling of a VA 
examination with medical opinion, should 
be undertaken.  

If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


